Citation Nr: 1455744	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  12-29 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD), to include a total disability rating based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1966 to September 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.   

In June 2014, the Veteran testified before the undersigned.  A transcript of that hearing has been associated with the claims file.  

During the June 2014 hearing, the Veteran indicated that he was unemployed due to his service-connected PTSD.  As he is challenging the disability ratings assigned for his PTSD, and that his present employment situation remains unclear, the determination as to whether he is entitled to a total disability rating based in individual unemployability due to service-connected disabilities (TDIU) is part and parcel of the determination of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  While the Board has jurisdiction over this matter, the claim for TDIU is remanded to the RO for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   

REMAND

The Veteran underwent a VA examination for his service-connected PTSD most recently in May 2011.  The Veteran testified at his June 2014 hearing that the symptoms of his PTSD have increased in severity since the May 2011 VA examination, making it impossible to work and to be around people.  He described several instances in which was more withdrawn and socially isolated.  He similarly intimated that he was having greater difficulty in controlling his temper.  He added that he could no longer work around people.  As such, a new VA examination is necessary.   See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

With regard to the TDIU claim, the Veteran claims that he is now unable to work due to his service-connected PTSD, which has been remanded herein.  The readjudication of the remanded claim may affect the TDIU claim.  These issues are inextricably intertwined.  The claim for increased ratings for PTSD must be readjudicated prior to the adjudication of the TDIU claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).

The most recent VA records in evidence are dated October 2011, and most recent private records November 2010.  As this matter is being Remanded, any outstanding medical treatment records, both VA and private if any, should be obtained on remand. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA medical treatment records.

2. Request the Veteran to identify and provide authorization for VA to obtain medical records from any non-VA health care providers who have treated him for his service-connected PTSD.  Obtain any identified records.  If the records cannot be obtained, notify the Veteran and provide him the opportunity to submit the records.

3. Then, schedule the Veteran for a VA examination to determine the current nature and severity of his PTSD.  The examiner must review the claims file and should note that review in the report.  Any necessary studies or tests should be conducted.  The rationale for all opinions should be provided.  The examiner should provide the following information:

a) The examiner should identify any symptoms that the Veteran currently manifests or has manifested that are attributable to his service-connected PTSD.  The examiner is also requested, if possible, to determine and specifically list all symptoms and the levels of social and occupational impairment experienced by the Veteran that are attributable to his PTSD. The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's disability consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score.  

b) The examiner should also specifically comment on whether the Veteran's service-connected disabilities (PTSD and diabetes mellitus with erectile dysfunction), either alone or in concert, have precluded him from engaging in substantially gainful employment.

4. Then readjudicate the claims.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claims to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

